Exhibit 10.34

LOGO [g20038rewardlogo.jpg]

December 10, 2008

Ms. Roya Behnia

4144 North Rockwell Street

Chicago, Illinois 60618

 

  Re: Amendment to Offer Letter

Dear Roya:

In connection with the issuance of final tax regulations under Section 409A of
the Internal Revenue Code, which take effect January 1, 2009, we have determined
that the offer letter setting forth certain terms of your employment with
Rewards Network Inc. (“Rewards Network”) as Senior Vice President, General
Counsel, Secretary and Chief Privacy Officer (your “Offer Letter”) should be
amended in order to reduce any risk of adverse tax consequences to you.

Effective January 1, 2009, your Offer Letter shall be amended as follows:

1. Clause (iii) of the fourth paragraph of your Offer Letter shall be amended to
read as follows:

(iii) the continued right to exercise any outstanding vested options or
restricted stock units held by you to purchase shares of Common Stock for a
period of 90 days after the effective date of your termination of employment,
but in no event later than the date on which any such options would have expired
if you had remained employed during such 90-day period.

2. The fifth paragraph of your Offer Letter shall be amended to read as follows:

You will not be entitled to the foregoing in the event your employment
terminates for any other reason. As used in this letter, a voluntary termination
of your employment with “Good Reason” shall mean a termination by you of your
employment with Rewards Network pursuant to a written notice delivered to
Rewards Network within 30 days after the occurrence of the following event
without your written consent; provided, that an action or failure which is
remedied by Rewards Network within 90 days after receipt of such notice given by
you shall not constitute Good Reason: a material diminution in your duties and
responsibilities that is inconsistent with your position as Senior

 

 

Two North Riverside Plaza, Suite 950 • Chicago, Illinois 60606 • Phone:
312-521-6767 • Fax: 312-521-6768 • www.rewardsnetwork.com



--------------------------------------------------------------------------------

Vice President, General Counsel, Secretary and Chief Privacy Officer of Rewards
Network, which shall not include an adverse change in your reporting
responsibilities.

3. The sixth paragraph of your Offer Letter shall be amended to read as follows:

The severance payments provided hereunder shall be made in lieu of any other
severance payments under any severance agreement, plan, program or arrangement
of Rewards Network that may be applicable to you. This letter is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and shall be interpreted and construed
consistently with such intent. The payments to you pursuant to this letter are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4). In the event the terms of this letter would subject
you to taxes or penalties under Section 409A of the Code (“409A Penalties”),
Rewards Network and you shall cooperate diligently to amend the terms of this
letter to avoid such 409A Penalties, to the extent possible. To the extent any
amounts under this letter are payable by reference to your “termination of
employment,” such term shall be deemed to refer to your “separation from
service,” within the meaning of Section 409A of the Code. Notwithstanding any
other provision in this letter, if you are a “specified employee,” as defined in
Section 409A of the Code, as of the date of your separation from service, then
to the extent any amount payable under this letter (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon your separation from service and (iii) under the
terms of this letter would be payable prior to the six-month anniversary of your
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of your death. Any in-kind benefit provided during a calendar year shall
not affect the in-kind benefit to be provided during any other calendar year.
The right to any in-kind benefit pursuant to this letter shall not be subject to
liquidation or exchange for any other benefit.

*            *            *

Except as set forth herein, your Offer Letter will continue in effect in
accordance with its terms.

 

2



--------------------------------------------------------------------------------

To indicate your acceptance to the amendments to your Offer Letter as set forth
herein, please sign this letter where indicated and return it to me. In the
meantime, please do not hesitate to call me should you have any questions.

 

Very truly yours,

/s/ Ronald L. Blake

Ronald L. Blake President and Chief Executive Officer

Enclosure

cc: Personnel File

 

AGREED TO AND ACCEPTED:

/s/ Roya Behnia

Roya Behnia

Dated: December 15, 2008

 

3